Exhibit 10.3
iCAD, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
AGREEMENT, entered into on April 26, 2011 (the “Date of Grant”), by and between
iCAD, Inc. (the “Company”) and Kevin C. Burns (“Optionee”).
WHEREAS, the Company and Optionee are entering into an employment agreement (the
“Employment Agreement”) on the date hereof;
WHEREAS, the Company wishes to grant to the Optionee an option to purchase
shares of the Company’s common stock, $.01 par value, (the “Common Stock”);
WHEREAS, the Company desires to memorialize the grant of the option to the
Optionee by entering into this stock option agreement with the Optionee;
THEREFORE, in consideration of the promises set forth below, the parties hereto
agree as follows:
1. GRANT OF OPTION
The Company hereby grants to the Optionee the option (the “Option”) to purchase
all or any part of an aggregate of 500,000 shares of its Common Stock (the
“Shares”), on the terms and conditions and subject to all the limitations set
forth herein.
2. OPTION EXERCISE PRICE
The per share purchase price to be paid by Optionee for the Shares covered by
the Option in the event of an exercise of the Option shall be $1.12.
3. WHEN OPTIONS ARE EXERCISABLE
The Option shall become exercisable as to one third or 166,667 shares commencing
twelve months from the Date of Grant, one third or 166,667 shares commencing
twenty four months from the Date of Grant and one third or 166,666 shares
commencing thirty six months from the Date of Grant. The option expires at
midnight (Nashua, New Hampshire USA time) ten years from the Date of Grant or
earlier subject to paragraph 4 below.
4. TERMINATION OF EMPLOYMENT
4.1. Generally: Regardless of what Paragraph 3 hereof says, if Optionee’s
employment with the Company should be terminated other than by Early Retirement
(as defined below), Death or Disability (as defined below) or for Cause (as
defined in the Employment Agreement), then Optionee has until the earlier of
(i) the expiration date of the Options set forth in Paragraph 3 hereof or
(ii) ninety (90) days after the date of termination, to exercise those Options
which were exercisable on the date of termination. If Optionee’s employment with
the Company should be terminated by the Company for Cause or due to Early
Retirement, the unexercised portion of the Option shall terminate on the date of
termination of Optionee’s employment. The term “Early Retirement” means
retirement with the approval of the Company’s Board of Directors or Compensation
Committee from active employment with the Company prior to age 65.

 

 



--------------------------------------------------------------------------------



 



4.2. Death or Disability: In the event of the Death or Disability of Optionee
prior to the expiration of this Option, the following provisions shall apply:

  4.2.1   If Optionee, at the time of Death or Disability, has been continuously
employed by the Company (as determined by the Compensation Committee (the
“Committee”) in its sole discretion) since the Date of Grant, then the Option
may be exercised; (A) by Optionee within the earlier of (i) the expiration date
of the Options set forth in Paragraph 3 hereof or (ii) one (1) year following
the date Disability commenced, but only to the extent Optionee is entitled to
exercise such Option on the date his or her Disability commenced; or (B) by
Optionee’s estate, or by a person who acquired the right to exercise the Option
because of Optionee’s will or the laws of descent or distribution, within the
earlier of (i) the expiration date of the Options set forth in Paragraph 3
hereof or (ii) one (1) year from the date of Optionee’s Death, but only to the
extent of which Optionee is entitled to exercise the Option at the date of
Death. For the purpose of this Agreement, the term “Disability” shall have the
meaning given to it in section 22(e)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”). Whether Optionee suffers a Disability shall be determined
by the Committee in its sole discretion.

  4.2.2   If Optionee dies within thirty (30) days after the date of termination
of employment (other than termination for Cause, Disability or Early Retirement,
the Option may be exercised at any time within the earlier of (i) the expiration
date of the Options set forth in Paragraph 3 hereof or (ii) one (1) year
following the date of Death, by Optionee’s estate or by a person who acquired
the right to exercise the Option because of Optionee’s will or the laws of
descent or distribution, but only to the extent Optionee is entitled to exercise
the Option at the date of termination.

5. MANNER OF OPTION EXERCISE
5.1. Notice: Optionee may exercise this Option, in whole or in part from time to
time, subject to the conditions contained in this Agreement, by giving written
notice of exercise to the Company at its principal executive office. That notice
must specify the number of Shares with respect to which the Option is being
exercised. Optionee must also pay in full the total purchase price for the
Option Shares purchased. Subject to Paragraph 5.3 below, as soon as practical
after receipt of notice and payment, Optionee shall be recorded on the books of
the Company as the owner of the Option Shares and the Company shall deliver to
Optionee one or more duly issued stock certificates evidencing such ownership.
Until certificates for the Option Shares are issued to Optionee, Optionee shall
not have any rights as a stockholder of the Company.

 

-2-



--------------------------------------------------------------------------------



 



5.2. Payment: Optionee can pay the total purchase price of the Shares to be
purchased upon exercise of the Option solely in cash or may ask the Company’s
Board of Directors (the “Board”) or the Committee for permission to be allowed
to pay either by transfer to the Company of previously acquired shares of Common
Stock of the Company with a then current aggregate Fair Market Value equal to
such total purchase price, or by a combination of cash and previously acquired
shares of Common Stock. “Previously Acquired Shares” shall mean only shares of
Common Stock of the Company that are already owned by the Optionee at the time
of exercise. “Fair Market Value” shall mean, as of any given date: (i) if the
principal market for the Stock is a national securities exchange or the Over The
Counter Bulletin Board, the closing sale price of the Stock on such day as
reported by such exchange or market system or quotation medium. Or on a
consolidated tape reflecting transactions on such exchange or market system or
quotation medium, or (ii) if the principal market for the Stock is not a
national securities exchange and the Stock is not quoted on the over The Counter
Bulletin Board, the mean between the closing bid sale price for the Stock on
such day as reported by the National Quotation Bureau, Inc.; provided that if
clauses (i) and (ii) of this paragraph are both inapplicable, or if no trades
have been made or no quotes are available for such day, the Fair Market Value of
the Stock shall be determined by the Board of Directors of the Company or the
Committee, as the case may be, which determination shall be conclusive as to the
Fair Market Value of the Stock.
5.3. Limitation on Obligation to Issue: The Company shall not be required to
sell or issue any Shares under this Option if, in the sole opinion of the Board
or Committee, as the case may be; (i) the issuance of such shares would
constitute a violation by Optionee or the Company of any applicable law or
regulation including, without limitation, federal and state securities law, or
(ii) the consent or approval of any governmental body is necessary or desirable
in connection with the issuance of such Shares. The Company shall also not be
required to issue any Shares under this Option if it requests and does not
receive from the Optionee any investment representations or other information in
order for the Company to comply with applicable laws or regulations. Among other
things, the Company may request that the Optionee provide it with an opinion of
counsel reasonably acceptable to the Company that the Shares to be issued upon
exercise of the Option may be issued without registration under the Securities
Act of 1933, as amended.
6. LEGENDS
Each certificate representing any shares of Stock issued to Optionee hereunder
may have endorsed thereon a legend in a form as may be determined by the Company
to be necessary, in its sole discretion, reflecting any limitations on resale.
7. CHANGES IN CAPITAL STRUCTURE
7.1. If the Company effects a stock dividend of its Common Stock or a split of
its Common Stock, the number of Shares that may be purchased upon the exercise
of the unexercised portion of this Option shall be increased proportionately and
the exercise price per Share proportionately decreases. In the event the Company
declares or authorizes a reverse stock split of its Common Stock or combination
of shares of its Common Stock, the number of Shares that may be purchased upon
the exercise of the unexercised portion of this Option shall be shall be
proportionately reduced and the exercise price per Share shall be
proportionately increased.
7.2. If the Company’s Common Stock shall be changed into a different class of
shares or if, because of reorganization, recapitalization, merger or
consolidation it is necessary to exchange the Shares for shares of another
company, then the appropriate substitution or exchange shall be made in the
Shares subject to this Option. The Board of Directors or the Committee may make
such adjustments in the number, kind, exercise date of the Shares as is
necessary. However, none of these changes shall give the Optionee additional
benefits or increase the differential between the exercise price and the Fair
Market Value.

 

-3-



--------------------------------------------------------------------------------



 



7.3. If the Company is dissolved or liquidated, or if the Company is not the
surviving or resulting corporation in connection with a merger or consolidation,
the Board of Directors or the Committee (in its sole discretion) may allow
Optionee the right to exercise this Option prior to the occurrence of the event
which would otherwise terminate this Option.
8. DISPOSITION OF STOCK
Prior to making a disposition (as defined in Section 425(c) of the Code) of any
Shares acquired pursuant to the exercise of this Option before the expiration of
two years after the Date of Grant or before the expiration of one year after the
date on which such shares of Stock were transferred to the Optionee pursuant to
exercise of this Option, the Optionee shall send written notice to the Company
of the proposed date of such disposition, the number of shares to be disposed
of, the amount of proceeds to be received from such disposition and any other
information relating to such disposition that the Company may reasonably
request.
9. WITHHOLDING TAXES
The Optionee hereby authorizes the Company to withhold and deduct from future
wages of Optionee all legally required amounts necessary to satisfy any federal,
state or local withholding tax requirements attributable to any action by
Optionee that causes the Option to cease to qualify as an Incentive Stock Option
including, without limitation, a disposition of shares of Shares described in
Paragraph 8, above. In the event that the Company is unable to withhold such
amounts, for whatever reason, Optionee hereby agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal, state or local law.
10. NON TRANSFERABILITY
This Option shall not be transferable by Optionee, either voluntarily or
involuntarily, except by will or the laws of descent and distribution, and then
only to the extent provided in Paragraph 4.2. Any attempt to transfer this
Option other than as permitted shall void the Option. The Option shall be
exercisable during Optionee’s lifetime only by Optionee.
11. LIMITATION ON LIABILITY
Nothing in this agreement shall be construed to: (i) limit in any way the right
of the Company to terminate the employment of Optionee at any time, or (ii) be
evidence of any agreement or understanding, express or implied, that the Company
will employ Optionee in any particular position, at any particular rate of
compensation or for any particular period of time.
12. BINDING EFFECT
This agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

-4-



--------------------------------------------------------------------------------



 



13. GOVERNING LAW
This Agreement and all rights and obligations in it shall be construed in
accordance with, and governed by, the laws of the State of Delaware. The parties
hereto agree to submit to the personal jurisdiction of courts sitting in the
State of New Hampshire for the purpose of resolving any dispute under this
Agreement.
14. INTEGRATION
This Agreement supersedes any prior agreement, discussions or understandings
between the parties on the subject matter covered by this Agreement, other than
Section 5.4.4(ii) of the Employment Agreement.
15. SEVERABILITY
Should any provision of the Agreement be deemed by a court of competent
jurisdiction to be unenforceable, the remaining provisions shall continue to be
in full force and effect.
16. SEVERABILITY
This Agreement may only be amended by written agreement signed by both parties.
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Date of Grant.

                      ICAD, INC.    
 
                    BY:   /s/ Kenneth Ferry                           Kenneth
Ferry    
 
      ITS:   President and Chief Executive Officer    

                      OPTIONEE:   /s/ Kevin C. Burns                  
 
      Name Printed:   Kevin C. Burns    

 

-5-



--------------------------------------------------------------------------------



 



iCAD Inc.
INCENTIVE STOCK OPTION AGREEMENT
EXHIBIT 1
NAME OF OPTIONEE: Kevin C. Burns
DATE OF GRANT: April 26, 2011
NUMBER OF OPTION SHARES ISSUABLE UPON FULL OPTION EXERCISE: 500,000
EXERCISE PRICE: $1.12
EXERCISE SCHEDULE

              Number of Shares with respect to which Option   Initial Date of
Exercisability   Is initially exercisable  
 
       
April 26, 2012
    166,667  
 
       
April 26, 2013
    166,667  
 
       
April 26, 2014
    166,666  

 

-6-